Order unanimously modified by striking *994therefrom second ordering paragraph and remanding proceeding to the Authority for a hearing and as so modified, affirmed, without costs of this appeal to either party. Memorandum: Special Term was without authority to direct the issuance of a license to petitioner. The action of the Authority, however, in denying petitioner an adjournment was arbitrary. It is undisputed that his counsel was actually engaged in a court of record within the provision of subdivision 3 of rule 2 of the Rules of the State Liquor Authority. The latter violated its own rule in offering an adjournment upon condition that petitioner execute the requested stipulation. The Authority had ample power under the provisions of section 118 of the Alcoholic Beverage Control Law to revoke or cancel the renewed license subsequent to October 1, 1960 for violations occurring during the immediately preceding license period. (Appeal from order of Erie Special Term directing the renewal of petitioner’s expired liquor license and annulling the determination of the State Liquor Authority which cancelled his present license.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.